DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.

In response to applicant's argument that the reference Palanki (U.S. Pub. No. 20100202391) fails to show certain features of applicant’s invention (i.e. “in response to determining to grant the priority request…providing a second notification of the grant to at least one third MC service server”). 

In response the Examiner respectfully disagrees with the Applicant’s arguments and very kindly directs the Applicant to the reference Palanki: In fig. 8, #802, #806, and ¶ [0060], which explicitly and/or clearly discussed the concept of a base station (e.g. base station #204) receiving a resource allocation request from one or more eNBs (e.g. base station #202), and upon determining the set of resources (i.e. granted result), the base station #204, provide the set of resources to the one or more eNBs (i.e. the one base station that requested the resources allocation or more base stations). (Emphasis Added).
Furthermore, Palanki discussed the concept wherein the base station #204 is capable of forwarding messages to disparate base stations as discussed in ¶ [0051], which stated that: “Air interface communicating component 214 can receive the message, and inter-access point message processing component 212 can determine the message is for the disparate access point (e.g., based on an identifier in the message). Air interface communicating component 214 can thus forward the communication to the disparate access point (and/or one or more access points that is in a communications path to the disparate access point) over the air interface.”
Thus, contrary to the Applicant’s arguments and given the at least claimed limitation its’ broadest reasonable interpretation, the Examiner believes that Palanki teaches the at least claimed limitations in question as discussed above.

In response to the Applicant’s arguments regarding independent claims 46 and 51 that the prior art reference Palanki fails to show certain features of applicant’s invention (i.e. “obtaining an indication of a need for elevated priority of use of network resources for a service provided by the second MC service server; providing a priority request for the elevated priority to a first MC service server; and obtaining a notification of grant of the request from the first MC service server”).

In response the Examiner respectfully disagrees with the Applicant’s arguments and very kindly direct the Applicant to Palanki e.g. fig. 3, fig. 8, ¶ [0057], and ¶ [0058], which discussed the concept of requesting resource allocation based on priority. Palanki further discussed that the base station #202 (i.e. the requesting base station) will determine or retrieve (i.e. claimed “obtaining”) for example buffer levels (i.e. claimed “need”) and the base station #202 will send a request including the desired buffer level to base station #204, and then the base station #204 will provide (i.e. claimed “notification”) high buffer level allocation to base station #202 in order to effectively communicate with the one or more wireless devices. 
Therefore, contrary to the Applicant’s arguments, the claim does not uniquely and particularly define the claimed limitations so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. Therefore it is believed that Palanki teaches the claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-37, 39, 40, 43-48, 50, and 51, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanki et al. (US Publication No. 20100202391).

As to claims 32 and 50, Palanki teaches a method for determining priority of use of network resources used by a Mission Critical (MC) service in a network (fig. 3, fig. 4, pp0059, and pp0060, where resource allocation requests received at resource negotiation receiving component 312 include a priority of a respective access point, resource allocating component 314 can partition available resources to the access points according to priority (e.g., higher priority access points receive greater resource allocations)),  the method comprising a first MC service server (fig. 3, #204): obtaining a priority request from a second MC service server for elevated priority of use of network resources for a service provided by the second MC service server (fig. 3, fig. 4, pp0059, and pp0060, where resource allocation requests received at resource negotiation receiving component 312 include a priority of a respective access point, resource allocating component 314 can partition available resources to the access points according to priority (e.g., higher priority access points receive greater resource allocations), and pp0085, eNBs with higher priority receive increased resources); determining whether to grant, reject, or queue the priority request (fig. 3, fig. 4, pp0060, fig. 8, #804, #806, determine to provide the set of resources to the one or more eNBs based on the request, and pp0048); and in response to determining to grant the priority request: providing a first notification of the grant to the second MC service server (fig. 3, fig. 4, pp0060, fig. 8, #804, #806, provide the set of resources to the one or more eNBs, and pp0048); and providing a second notification of the grant to at least one third MC service server (fig. 3, fig. 4, pp0059, fig. 8, #804, #806, provide the set of resources to the one or more eNBs, and pp0060, resource negotiation receiving component 312 can similarly obtain resource allocation requests from other access points (not shown), resource allocating component 314 can partition available resources to the access points according to priority (e.g., higher priority access points receive greater resource allocations)).  
As to claims 33 and 47, Palanki teaches further comprising: obtaining a notification designating the first MC service server as a priority arbitrator for determining whether to grant, reject, or queue priority requests from the second MC service server and the at least one third MC service server (fig. 3, fig. 4, fig. 8, pp0060, providing inter-cell resource coordination among access point 202 and one or more disparate access points. For example, resource negotiation receiving component 312 can similarly obtain resource allocation requests from other access points (not shown), and thus resource allocating component 314 can manage resource allocation among the other access points, access point 202, and itself); and notifying the second MC service server and the at least one third MC service server that the first MC service server is designated as the priority arbitrator (fig. 3, fig. 4, pp0059, fig. 8, #804, #806, provide the set of resources to the one or more eNBs, and pp0060, resource negotiation receiving component 312 can similarly obtain resource allocation requests from other access points (not shown), resource allocating component 314 can partition available resources to the access points according to priority (e.g., higher priority access points receive greater resource allocations)).  
As to claim 34, Palanki teaches wherein the determining whether to grant, reject, or queue the priority request is based on at least one piece of property information provided in the priority request (fig. 3, fig. 4, fig. 8, pp0059, pp0060, buffer levels or explicit bandwidth requests, etc. are received in the resource allocation requests, resource allocating component 314 can allocate resources to the access points that handle such).  
As to claim 35, Palanki teaches wherein the at least one piece of property information comprises at least one property from a group comprising identification of geographical 2Attorney Docket No. 4015-11000Client Reference No. P72109-US2area in which the network resources are to be used, a requested priority level, time constraints, service type of the service provided by the second MC service, and needed bandwidth of the network resources (fig. 3, fig. 4, fig. 8, pp0059, pp0060, buffer levels or explicit bandwidth requests, etc. are received in the resource allocation requests, resource allocating component 314 can allocate resources to the access points that handle such, and pp0057).  
As to claim 36, Palanki teaches wherein the determining whether to grant, reject, or queue the priority request is based on MC service type, MC incident type, MC organization information, first responder dispatcher decision, and/or current network status and availability (fig. 3, fig. 4, fig. 8, pp0059, pp0060, buffer levels or explicit bandwidth requests, etc. are received in the resource allocation requests, resource allocating component 314 can allocate resources to the access points that handle such, and pp0057, pp0058, certain communication type).  
As to claim 37, Palanki teaches wherein the determining whether to grant, reject, or queue the priority request is based on request information provided in the priority request, status information indicating operation of at least one of the second MC service server, and/or the at least one third MC service server (fig. 3, fig. 4, fig. 8, pp0059, pp0060, buffer levels or explicit bandwidth requests, etc. are received in the resource allocation requests, resource allocating component 314 can allocate resources to the access points that handle such, and pp0057).  
As to claim 39, Palanki teaches further comprising notifying at least one MC client node of the grant (fig. 4, pp0066, pp0068, pp0069, based on the resource request, provide at least a portion of the resource allocation to wireless device 402 for communicating with access point 202).  
As to claim 40, Palanki teaches wherein the at least one MC client node only is notified when the at least one MC client node is located in, or proximate to, a geographical area for which the elevated priority of use of network resources was granted (fig. 4, pp0070, co-located with the access point, pp0094, pp0100, the access terminal may be served in certain locations by access nodes (ANs) that provide macro coverage while the access terminal may be served at other locations by access nodes that provide smaller scale coverage, and pp0060).  
As to claim 43, Palanki teaches wherein the first MC service server, the second MC service server, and the at least one third MC service server are part of same trusted network domain (fig. 4, fig. 14, pp0060, pp0028, wireless network environment that includes multiple types of access nodes).  
As to claim 44, Palanki teaches wherein the first MC service server, the second MC service server, and the at least one third MC service server are part of a group communications system (fig. 4, fig. 14, pp0060, pp0028, wireless network environment that includes multiple types of access nodes).  
As to claim 45, Palanki teaches wherein the network resources are used for transporting data of the service provided by the second MC service server, prioritized admission control, and/or prioritized radio scheduling (fig. 4, pp0057, data communication between wireless device 402 and access point #202).  
As to claims 46 and 51, Palanki teaches a method for priority notification of a Mission Critical (MC) service in a network (fig. 3, fig. 4, pp0059, and pp0060, where resource allocation requests received at resource negotiation receiving component 312 include a priority of a respective access point, resource allocating component 314 can partition available resources to the access points according to priority (e.g., higher priority access points receive greater resource allocations)), the method comprising a second MC service server: obtaining an indication of a need for elevated priority of use of network resources for a service provided by the second MC service server (fig. 3, fig. 4, pp0057, pp0058, parameter measuring component 306 can retrieve one or more buffer levels, a desired or required resource allocation size, and pp0068); providing a priority request for the elevated priority to a first MC service server (fig. 3, fig. 4, pp0059, and pp0060, where resource allocation requests received at resource negotiation receiving component 312 include a priority of a respective access point, resource allocating component 314 can partition available resources to the access points according to priority (e.g., higher priority access points receive greater resource allocations), and pp0085, eNBs with higher priority receive increased resources); and obtaining a notification of grant of the request from the first MC service server (fig. 3, fig. 4, pp0060, fig. 8, #804, #806, provide the set of resources to the one or more eNBs, and pp0048).
As to claims 48, Palanki teaches further comprising providing the service to at least one MC client node using the elevated priority of the network resources (fig. 4, pp0066, pp0068, pp0069, based on the resource request, provide at least a portion of the resource allocation to wireless device 402 for communicating with access point 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (US Publication No. 20100202391) in view of Buyukkoc et al. (US Patent No. 9420602).

As to claim 42, Palanki teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: notifying the second MC service server with a queue status response when determined to queue the priority request, the queue status response comprising queuing information of the priority request; or notifying the second MC service server with a priority request rejection when determined to reject the priority request.  
In an analogous field of endeavor, Buyukkoc teaches further comprising: notifying the second MC service server with a queue status response when determined to queue the priority request, the queue status response comprising queuing information of the priority request; or notifying the second MC service server with a priority request rejection when determined to reject the priority request (fig. 1, #116, col. 2, lines 1-2, and col. 7, lines 13-22, queuing or rejecting priority resource request, fig. 2, and fig. 3).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Palaki with the teachings of Buyukkoc to achieve the goal of efficiently and reliably providing high priority users, such as emergency responders, priority access to wireless resources as they become available and gaining timely access to wireless resources in a communication system (Buyukkoc, col. 1, lines 35-45).

Claim 38, 41, and 49, is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (US Publication No. 20100202391) in view of Guo et al. (US Publication No. 20180084429).

As to claim 38, Palanki teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the first notification further comprises a time limit for how long a time period the elevated priority has been granted for the second MC service server.  
In an analogous field of endeavor, Guo teaches wherein the first notification further comprises a time limit for how long a time period the elevated priority has been granted for the second MC service server (fig. 11, pp0011, the resource request may include at least one of a traffic requirement, geographical location information and a resource use priority, pp0110, notify the use period determined above to the communication equipment, such that the communication equipment may use the spectrum resources selected form the allocated resources for communication during the use period). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Palaki with the teachings of Guo to achieve the goal of efficiently and reliably coordinating use of shared radio transmission resources by multiple systems having different resource allocation granularities to improve the utilization efficiency of the shared radio transmission resources and optimize the system performance (Guo, pp0005).
As to claim 41, Palanki teaches the limitations of the independent claims as discussed above. Palanki further teaches the concept of notifying the at least one third MC service server of information (fig. 3, fig. 4, pp0059, fig. 8, #804, #806, provide the set of resources to the one or more eNBs, and pp0060, resource negotiation receiving component 312 can similarly obtain resource allocation requests from other access points (not shown), resource allocating component 314 can partition available resources to the access points according to priority (e.g., higher priority access points receive greater resource allocations)). However fails to explicitly teach further comprising: obtaining a notification from the second MC service server of release of the elevated priority of use of the network resources; and notifying an MC service server of the release.
In an analogous field of endeavor, Guo teaches further comprising: obtaining a notification from the second MC service server of release of the elevated priority of use of the network resources; and notifying an MC service server of the release (fig. 11, pp0011, the resource request may include at least one of a traffic requirement, geographical location information and a resource use priority, pp0067, notifies the SC 200 of information on used spectrum and released spectrum). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Palaki with the teachings of Guo to achieve the goal of efficiently and reliably coordinating use of shared radio transmission resources by multiple systems having different resource allocation granularities to improve the utilization efficiency of the shared radio transmission resources and optimize the system performance (Guo, pp0005).
As to claim 49, Palanki teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: obtaining an indication of ceased need for the elevated priority of use of the network resources; and notifying the first MC service server of release of the elevated priority of use of the network resources.
In an analogous field of endeavor, Guo teaches further comprising: obtaining an indication of ceased need for the elevated priority of use of the network resources (fig. 11, pp0011, the resource request may include at least one of a traffic requirement, geographical location information and a resource use priority, pp0067, notifies the SC 200 of information on used spectrum and released spectrum); and notifying the first MC service server of release of the elevated priority of use of the network resources (fig. 11, pp0011, the resource request may include at least one of a traffic requirement, geographical location information and a resource use priority, pp0067, notifies the SC 200 of information on used spectrum and released spectrum). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Palaki with the teachings of Guo to achieve the goal of efficiently and reliably coordinating use of shared radio transmission resources by multiple systems having different resource allocation granularities to improve the utilization efficiency of the shared radio transmission resources and optimize the system performance (Guo, pp0005).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645